DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2022 has been entered.
Claims 48, 66 and 67 have been amended.  Claims 48-67 are currently pending and under examination.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 58 and 59 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 48 requires heating the second liquid and thermoplastic polymer to a temperature of 80-90ºC.  
Claim 58 claims heating this mixture while wetting the polymer.  This wetting appears to be inherent in the method of claim 48 and therefore does not further limit claim 48.
Claim 59 claims heating the second liquid an thermoplastic polymer to a temperature greater than 50ºC and therefore does not further limit claim 48.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 48-51, 53, 54, 56, 57, 60 and 63-67 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US 2010/0267902) in view of Rothenbury (US 3,622,555) and Song (US 2012/0009426).
Cai teaches a process for producing a treated or modified polymer, comprising the steps of the following (p. 1, [0007]-[0011]):
	(I) providing a mixture comprising a liquid, an additive and a polymer, wherein the additive is dispersed in the liquid by (i) mixing an additive with a liquid, (ii) dispersing the additive in the liquid, and (iii) providing a mixture comprising the product of step (ii) and a polymer, where the polymer can be in a liquid (p. 1, [0012]);
	(II) heating the mixture obtained in step (I) to soften the surface of the polymer so that the additive attaches to the polymer.
	Cai teaches that the polymer may be added to the mixture obtained in step (ii) neat or it may be suspended in a liquid (preferably the same liquid used in step (i)) before it is added to the mixture obtained in step (ii), where the liquid includes water.
	Cai requires heating the polymer such that the surface is softened and teaches that the polymer can be present in a liquid before adding to the additive dispersion, also mentioning that the slow or rapid heating of the polymer is not critical (p. 4, [0066]); therefore, preheating the polymer in a liquid prior to mixing with the additive dispersion is prima facie obvious.  Cai requires the temperature in step (II) as within 10ºC of the melting point of the polymer and suggests the temperature in step (II) as 70-200ºC; therefore, choosing to soften the polymer prior to addition to the additive dispersion is prima facie obvious and suggests a temperature of 70-200ºC, which overlaps with the claimed range of 80-90ºC.
	Additionally, Rothenbury teaches the preparation of free-flowing powders of normally solid, thermoplastic organic polymers, prepared by dispersing a particulate form of the thermoplastic polymer in a nonsolvent liquid medium (water) and heating to a temperature of 10ºC, preferably 2-5ºC below the Vicat softening point of the polymer while subjecting the dispersion to agitation for at least 2 minutes (Abstract, col. 2, l. 71 to col. 3, l. 29).  Rothenbury teaches that this method step prevents the particles from agglomerating into larger masses (col. 3, ll. 11-15), suggesting an improvement in dispersion of the thermoplastic resin in water.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have heated the polymer in liquid (water) prior to mixing with the additive dispersion, as Rothenbury teaches that this improves dispersion of thermoplastic polymers in water, which would ensure uniform attachment of the additive to the polymer.
	Specifically, Cai exemplifies the use of PVC, which has a Vicat softening point of about 85ºC; therefore, the teaching of Rothenbury suggests heating the aqueous PVC slurry to a temperature of about 80-85ºC for at least 2 min to improve dispersability, before adding to the additive dispersion.
Cai, optionally in view of Rothenbury is prima facie obvious over instant claims 48, 58-60, 66 and 67.
	As to claims 49 and 50, Cai teaches that the filler can be added based on their function (p. 1, [0020]), and Cai teaches the filler to include flakes (p. 1, [0018]), which are known as having a two dimensional structure.
	As to claim 51, Cai teaches that the weight ratio of polymer to additive is more preferably 90:10 to 99:1 (p. 4, [0069]), suggesting a range of 1-10 wt%, which falls within the range of 0.01-10 wt%.
As to claims 52 and 55, Cai teaches the polymer as having a particle size of 60 micron to about 1 cm (10,000 micron) (p. 3, [0060]), and the additive as having a particle size which is 10-15% of the mean diameter of the polymer particles (p. 2, [0029]), suggesting a preferred range of about 6-1500 micron, the ranges of which overlap with the claimed ranges 0.3-600 micrometers for the polymer and less than 100 micron for the additive, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claims 53 and 54, Cai teaches the liquids to include organic solvents and aqueous solvents, preferably water (p. 2, [0030]-[0035]).
	As to claim 56, Cai teaches using ultrasonic dispersion to disperse the additive in the liquid (p. 2, [0040]-[0041]).
	As to claim 57, Cai teaches that the polymer may be suspended in a liquid (preferably the same liquid as used in step (i)) before it is added to the mixture obtained in step (ii) (p. 4, [0065]).
As to claim 61, Cai teaches the temperature for heating in step (II) as 100-150ºC (p. 4, [0077]), which overlaps with the claimed range of 100-125ºC, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05. 
As to claim 62, Cai teaches that the heating step is carried out within 2-8ºC below the melting point of the polymer (p. 4, [0075]) and teaches that the mixing and heating in step (II) can be carried out at higher pressures (p. 5, [0080]); however, does not teach prevention of boiling, as claimed.
Song teaches producing a polymer that is loaded with clay, prepared by dispersing clay in a liquid, contacting the polymer with the dispersion at an elevated temperature at which the surface of the polymer particles is modified to enhance adhesion of the clay to the surface of the polymer particles (p. 1, [0003]), teaching the polymer as a thermoplastic polymer (p. 1, [0012]) and teaching that if the requisite temperature for heating is above the normal boiling point, of the liquid, particularly that within about 2-8ºC of the melting point of the polymer, then this heating step should be performed at elevated pressure to prevent the liquid from boiling (p. 2, [00017]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have carried out the heating step at an elevated pressure to prevent boiling of the liquid, such that this would allow the high temperature necessary to soften the polymer for attachment of the additive, without boiling out the solvent and allowing the additive and polymer to stay evenly dispersed.
As to claim 63, Cai discloses the polymer to include polyethylene, polypropylene, polyvinyl chloride (PVC), polyethylene terephthalate, etc. (p. 3, [0055]).
	As to claim 64, Cai teaches the additives to include inorganic particulates such as carbon black, graphite, TiO2, MgO, glass fibers, clays, carbon nanotubes, etc. (p. 1, [0018]).
As to claim 65, Cai teaches that the additive must not react in a deleterious manner with the polymer (p. 1, [0015] and [0021]), which meets the limitation of the additive being chemically inert to the polymer.  
As to claim 67, Song exemplifies contacting the water/polymer/clay additive in a pressure vessel, heating at an elevated pressure, and then cooling to 50ºC.  Then, the mixture is transferred to a filter to separate the water out and then transferred to an oven to dry.  This method suggests cooling under pressure.

Response to Arguments
Applicant’s arguments with respect to the instant invention have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants argue that Cai teaches directly away from heating the polymer prior to mixing with the additive, as it is the explicit teaching of Cai that the heating is always done in the presence of the additive.
	The examiner agrees that Cai teaches heating the polymer in the presence of the additive; however, at no point does Cai teach that heating cannot be carried out during mixing of the polymer and water.  Therefore, Cai does not teach away from the claimed invention.  Additionally, note that applicants too claim heating in the mixture of additive in the presence of the thermoplastic slurry.  See instant claim 61.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766